Citation Nr: 0908185	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  07-26 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for the service-connected diabetes mellitus, Type II.  



REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to 
January 1968.

This matter comes before the Board of Veterans Appeals 
(Board) on an appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Board notes that while the Veteran initially requested a 
hearing before a Decision Review Officer (DRO), he later 
requested that the hearing be cancelled.  The Veteran did not 
request that the hearing be re-scheduled.  Therefore, his 
request was deemed withdrawn and no hearing was held in this 
case. 


FINDING OF FACT

The Veteran's service-connected diabetes mellitus Type II is 
being treated by insulin, an oral hypoglycemic agent, and 
restricted diet.  There is no evidence that the Veteran's 
diabetes mellitus Type II requires the Veteran to regulate 
his activities. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for the service-connected diabetes mellitus Type II 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 and Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.3, 4.7, 4.119, Diagnostic Code 7913 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23, 353 (Apr. 30, 
2008).  The third sentence of 38 C.F.R. § 3.159(b)(1), which 
stated that "VA will also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim," was removed.  This amendment applies to all 
applications pending on, or filed after, the regulation's 
effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements. Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.   See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court) decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007), in which the court held that VCAA 
notice requirements are applicable to all five elements of a 
service connection claim.  Thus, the Veteran must be notified 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id at 486.  

Here, the above cited notice requirements were satisfied by a 
September 2006 letter.  In this letter, issued prior to the 
rating decision, the RO informed the Veteran of its duty to 
assist him in substantiating his claims under the VCAA and 
the effect of this duty upon his claims, as well as what 
information and evidence must be submitted by the Veteran.  
This letter also adequately informed the Veteran how VA 
assigns a disability rating and an effective date therefore.  

The Board is also aware of the decision of the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-
Flores, the Court addressed specific notification 
requirements that apply when a Veteran claims that an 
increase in an existing evaluation is warranted.  However, 
the Court there stressed the difference between claims for 
increased compensation, which center primarily on evaluating 
an increase in the severity of a disability that is already 
service connected, and initial claims for disability 
compensation, which are generally focused on substantiating 
service connection through evidence of an in service 
incident, a current disability, and a nexus between the two.  
Since the instant case concerns the propriety of an initial 
evaluation, it is distinguishable from the situation 
addressed by the Court in Vazquez-Flores.  In any event, the 
Veteran had actual knowledge of the requirements for a higher 
rating for his diabetes mellitus, Type II (diabetes).  In the 
rating decision dated October 2006, the RO explained the 
requirements for the next higher rating.  The Veteran's claim 
was subsequently re-adjudicated in January 2007.  The 
criteria for each rating associated with Diagnostic Code 7913 
were also set forth in a Statement of the Case (SOC) dated 
August 2007, and the Veteran's claim was subsequently re-
adjudicated in a Supplemental Statement of the Case (SSOC) 
dated April 2008 and in an SSOC dated August 2008.

We therefore conclude that appropriate notice has been given 
in this case.  

VA also must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record VA treatment records, 
service treatments records, and private medical records.  
Three VA examinations were provided in connection with this 
claim.  In June 2008 the Veteran indicated that he did not 
wish to submit any additional evidence in support of his 
claim.  In February 2009, the Veteran's representative 
requested that this appeal be decided resting on the evidence 
already of record, and declined to make any further argument.  
The Board therefore finds that VA satisfied its duty to 
assist.   

II.  Increased Initial Rating

Disability ratings are determined by applying criteria that 
are set forth in the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4, Subpart B).  Ratings are based on average 
impairments of earning capacity resulting from particular 
diseases and injuries and the residuals thereof in civilian 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Disabilities are described utilizing diagnostic codes set 
forth in 38 C.F.R. Part 4, Subpart B.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

In cases, such as this one, in which a claim for a higher 
evaluation arises out of the initial grant of service 
connection for the disability at issue, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the claim and appellate process. See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).  See 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diabetes is evaluated pursuant to Diagnostic Code 7913.  A 
rating of 20 percent is assigned when the Veteran requires 
insulin and a restricted diet, or an oral hypoglycemic agent 
and a restricted diet.  An evaluation of 40 percent is 
assigned when the Veteran requires insulin, a restricted 
diet, and regulation of his or her activities.  An evaluation 
of 60 percent is assigned where the Veteran requires insulin, 
a restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or weekly visits to a diabetic 
care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating is 
assigned when the Veteran requires more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  Complications of diabetes are evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Non-compensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  See Diagnostic Code 7913, note 
(1). 

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West,  218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

In this case, while the Veteran requires insulin, an oral 
hypoglycemic medication, and a restricted diet, there is no 
evidence that he is required to restrict his activities due 
to his diabetes.

The Veteran was examined by VA in January 2007.  At that 
time, the Veteran noted that he was prescribed a restricted 
diet, which he attempted to follow.  The Veteran denied any 
ketoacidosis or hypoglycemic events.  He reported that he 
self-tested his blood sugar, which ranged from the 120's to 
the 180's. The Veteran reported that his weight was stable 
over the past year.  The examiner noted that the Veteran was 
not advised by his healthcare provider to restrict his 
activities to prevent hypoglycemic events.  The examiner 
noted that the Veteran was prescribed metformin, a 
hypoglycemic agent, to assist in controlling his diabetes.  
The Veteran did not report that his diabetes affected his 
occupation or activities of daily living.  He reported seeing 
his diabetic care provider approximately once per month.

The Veteran was again examined by VA in January 2008.  The 
examiner noted that the Veteran did not have any episodes of 
ketoacidosis or hypoglycemia within the last year.  The 
examiner reported that the Veteran followed a restricted 
diet.  He gained approximately 25 pounds since he quit 
smoking in January 2007.  The Veteran reported that he saw 
his diabetic care provider approximately once every three 
months.  The Veteran had not been advised to restrict his 
activities to attempt to prevent hypoglycemic events.  The 
examiner noted that the Veteran was prescribed repaglinide, 
an oral hypoglycemic agent, and insulin, for his diabetes, as 
well as additional medications for other medical problems.  
The examiner also noted that the Veteran developed coronary 
artery disease, diabetic retinopathy, and kidney dysfunction 
characterized by elevated microalbumin levels, secondary to 
his diabetes.  The Veteran also complained of fatigue, 
shortness or breath, and impotence.  

The Veteran was re-examined by VA in July 2008.  The Veteran 
did not report any change in his physical condition, but felt 
that he was unable to work anymore.  The examiner noted that 
the Veteran was prescribed repaglinide and insulin for his 
diabetes, as well as several other medications for his 
additional medical problems.  The examiner stated that the 
Veteran's diabetes required dietary restriction, oral 
medication, and insulin for control.  He also stated that the 
Veteran had several complications of his diabetes, including 
bilateral diabetic retinopathy, coronary artery disease, 
nephropathy characterized by increased microalbumin levels, 
neuropathy of the upper and lower extremities, and erectile 
dysfunction.

The Veteran's medical records indicate that the Veteran was 
prescribed insulin and an oral hypoglycemic agent for his 
diabetes and was instructed to follow a restricted diet.  
There is no mention that he was instructed to restrict his 
activities to control his diabetes.

The Board acknowledges that the Veteran is no longer able to 
work due to the current state of his health.  However, the 
two letters from the Veteran's private cardiologists 
addressing his inability to work primarily attribute this to 
his coronary artery disease, with history of myocardial 
infarction, and dyspnea on exertion probably secondary to low 
ejection fraction.  The Board further notes that the Veteran 
is separately rated for his coronary artery disease with 
renal insufficiency, secondary to his diabetes.  Since the 
Veteran is separately rated for his coronary artery disease 
with renal insufficiency, restrictions on activities which 
are attributable to this disability may not be used to 
increase the Veteran's rating for his diabetes after the 
effective date of service-connection for coronary artery 
disease.  See 38 C.F.R. § 4.14 (2008).  See also Esteban v. 
Brown, 6 Vet. App. 259, 261-262 (1994) (holding that the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptoms for any one of the disabilities duplicates or 
overlaps the symptoms of any of the other disabilities).  
Further, the Veteran was granted total disability by reason 
of individual unemployability due to the restrictions noted 
by his private cardiologists, effective June 6, 2008.  

The Veteran is also separately rated for his peripheral 
neuropathy in each extremity, and for his erectile 
dysfunction, although the latter condition received a non-
compensable rating.  However, the Veteran was granted special 
monthly compensation for this disability.  Therefore, these 
disabilities may not be used to increase the Veteran's rating 
for his diabetes after their respective effective dates for 
service-connection.

The Board considered the criteria for each rating pursuant to 
Diagnostic Code 7913.  The Veteran does not meet the criteria 
for a higher rating because he is not required to regulate 
his activities due to his diabetes.  Twenty percent is the 
maximum schedular evaluation where regulation of activities 
is not required.  Although the Veteran stated that he was 
required to regulate his activities in his Notice of 
Disagreement dated May 2007, there is no medical evidence 
that the Veteran was told by a health care provider that he 
was required to restrict his activities to assist in 
controlling his diabetes.  Any restriction of activities 
attributable to any of the secondary conditions that the 
Veteran developed, which are separately rated, cannot be used 
to increase his rating for his diabetes as of their 
respective effective dates.  The Veteran's bilateral 
retinopathy, which is considered as part of his diabetes 
since its severity is non-compensable, is insufficient to 
entitle the Veteran to a higher rating unless the Veteran is 
also required to regulate his activities.  

Although it is generally not necessary to meet all of the 
rating criteria for a higher rating, see 38 C.F.R. § 4.21, in 
this case regulation of activities is the primary 
characteristic distinguishing the higher rating.  Hence, 
absent a finding that regulation of activities is required, a 
higher schedular rating is unwarranted. 

The Veteran filed his claim for service-connection for 
diabetes on September 15, 2006, and it was eventually granted 
as of that date.  The Board is aware that service-connection 
for some of the Veteran's compensable complications was 
awarded effective some time thereafter.  Specifically, 
service connection for coronary artery disease with renal 
insufficiency was awarded effective April 13, 2007, and 
service-connection for peripheral neuropathy of the right and 
left upper extremities (evaluated separately) was effective 
June 21, 2007.  Hence, any effects of these disabilities 
could be considered as part of the service-connected diabetes 
prior to their respective effective dates.  In this regard, 
even considering the effects of these disabilities, a higher 
rating is not warranted for diabetes at any time during the 
period relevant to this appeal because regulation of 
activities is not shown.  For example, the January 2007 
examination report stated that the Veteran did not then have 
coronary artery disease and did not have a known diagnosis of 
congestive heart failure, and that his peripheral neuropathy 
of the lower extremities was mild.  Peripheral neuropathy of 
the upper extremities was not noted at that time.  The 
examiner specifically stated that the Veteran had not been 
advised by his healthcare provider to restrict his activities 
to prevent hypoglycemic events.

The Board finds that the Veteran's symptoms do not present 
such an exceptional disability picture as to render the 
schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also 
Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the schedular evaluation is inadequate).  
Although the Veteran developed several complications due to 
his diabetes, those that are of sufficient severity to have 
reached a compensable level are separately rated.  The 
Veteran did not appeal the ratings for any of his secondary 
conditions herein.  While bilateral diabetic retinopathy is 
not specifically considered in the criteria for the 20 
percent rating under Diagnostic Code 7913, referral for 
extraschedular consideration is unwarranted because there is 
no evidence that the Veteran experiences frequent 
hospitalization or marked interference with employment as a 
result of his diabetes.


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for the service-connected diabetes mellitus, Type II is 
denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


